
Exhibit 10.2
 
 
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this "Agreement") is made as of the 26th day
of February, 2018 by and among CytoBioscience, Inc., a Delaware corporation (the
"Company"), and the purchasers identified on the signature page hereto (each a
"Purchaser" and together the "Purchasers").
RECITALS
WHEREAS, the Company desires to sell to the Purchasers, on a "best-efforts,
all-or-none" basis, $1,500,000 of units (the "Offering Amount") of the Company
(each unit, including the components of such unit, a "Unit," and collectively
the "Units"), with each Unit consisting of (i) one (1) share (each, a "Share",
collectively, the "Shares") of the Company's common stock, par value $0.0001 per
share (the "Common Stock") and (ii) a three (3) ‑year warrant to purchase one
(1) share of Common Stock (each, a "Warrant", collectively, the "Warrants") for
a purchase price of $0.75 per Unit (the "Offering");
WHEREAS, the Company has engaged Divine Capital Markets LLC as sole placement
agent for the Offering (the "Placement Agent");
WHEREAS, immediately following the Closing (as defined in Section 1.1), the
Company shall consummate the transactions contemplated by that certain Agreement
of Merger and Plan of Reorganization substantially in the form attached hereto
as Exhibit A (the "Merger Agreement") by and among the Company, a Colorado
corporation whose common stock is traded on the OTCPink as an "OTCPink Current"
corporation, ("Parent") and Pubco Acquisition Corp., a Colorado corporation,
which is a wholly-owned subsidiary of Parent ("Acquisition Corp."); and
WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the "Securities Act"), and
Rule 506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission under the Securities Act.
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, severally and not jointly, intending to be legally bound, hereby
agree as follows:
1.           Purchase and Sale of Units.
1.1           The Offering; Offering Period. The purchase and sale of the Units
by the Company to the Purchasers shall occur at one closing of the Offering (the
"Closing" and the date of the Closing, the "Closing Date") to occur during a
period (the "Offering Period") beginning on February 13, 2018 and ending
immediately prior to the closing of the transactions contemplated by the Merger
Agreement (the "Reverse Merger"). 
1.2           Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and each Purchaser,
severally and not jointly with the other Purchasers (as the case may be), agrees
to purchase, the Units indicated on such Purchaser's signature page hereto. 
Prior to the Closing Date, each Purchaser shall deliver to the Escrow Agent, via
wire transfer or a certified check, in immediately available funds, such
Purchaser's subscription amount as set forth on the signature page hereto (the
"Subscription Amount"), and the Company shall deliver to each Purchaser its
respective Units (or the components of such Units) as determined pursuant to
Section 1.3(a) below, and the Company and each Purchaser shall deliver the other
items set forth in Section 1.3 deliverable at the applicable Closing.  Upon
satisfaction of the covenants and conditions set forth in Sections 1.3, 4 and 5,
as applicable, the applicable Closing shall occur at the offices of Sichenzia
Ross Ference Kesner LLP ("SRFK") or such other location as the parties shall
mutually agree, including remotely via the delivery of electronic Closing
documents.


Exhibit 10.2 Securities Purchase Agreement -- Page 1

--------------------------------------------------------------------------------







1.3           Deliveries.
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser participating in the applicable Closing
the following:


(i)           this Agreement duly executed by the Company;
(ii)           a certificate, or book entry records thereof, for such number of
Shares equal to such Purchaser's Subscription Amount divided by the Purchase
Price, registered in the name of such Purchaser; and
(iii)           a Warrant, or book entry records thereof, registered in the name
of such Purchaser to purchase up to a number of Shares equal to 100% of the
Shares purchased by such Purchaser.
(b)           On or prior to the Closing Date, each Purchaser participating in
the applicable Closing shall deliver or cause to be delivered to the Company the
following:
(i)           this Agreement duly executed by such Purchaser;
(ii)           an Accredited Investor Questionnaire (in the form provided by the
Company to the Purchaser), duly executed by the Purchaser; and
(iii)           such Purchaser's Subscription Amount by wire transfer to the
Escrow Agent.
1.4           The Reverse Merger.  Immediately following the Closing, the
Company shall consummate the Reverse Merger, pursuant to which each Unit
purchased herein shall, by virtue of the Reverse  Merger and without any action
on the part of the holders thereof, be converted into the right to receive one
share of common stock of the Parent (the "Parent Common Stock") and a warrant to
purchase one share of Parent Common Stock (the "Parent Warrants").  The Parent
Warrants shall be in the form attached hereto as Exhibit C.


1.5           Purchaser Acknowledgment.   Each Purchaser acknowledges and agrees
that such Purchaser's Subscription Amount shall be held in a
non-interest-bearing Escrow Account until such time as the Company and Placement
Agent mutually agree to conduct the Closing. In the event that the Company does
not conduct the Closing (whether because the Offering Amount was not raised or
otherwise), each Purchaser acknowledges that such Purchaser will not receive any
Units and will instead have returned its Subscription Amount without interest or
deduction.  Each Purchaser acknowledges that the Placement Agent shall receive
cash compensation consisting of $90,000 and warrants to purchase 160,000 shares
of Parent Common Stock.  Further, each Purchaser acknowledges that the Placement
Agent shall have the ability to invest a certain portion of the cash
compensation payable to it with reference to its participation in the
transactions covered hereunder (not to exceed $30,000.00) in the Common Stock of
the Company.     
1.6           Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.


(a)           "Affiliate" means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.
(b)           "Bylaws" means the Company's Bylaws, as amended.
(c)           "Code" means the Internal Revenue Code of 1986, as amended.
Exhibit 10.2 Securities Purchase Agreement -- Page 2

--------------------------------------------------------------------------------





(d)           "Company Intellectual Property" means all patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, tradenames, copyrights, trade secrets, domain names, mask works,
information and proprietary rights and processes, similar or other intellectual
property rights, subject matter of any of the foregoing, tangible embodiments of
any of the foregoing, licenses in, to and under any of the foregoing, and any
and all such cases that are owned or used by the Company in the conduct of the
Company's business as now conducted and as presently proposed to be conducted.
(e)            "Escrow Agent" means JP Morgan Chase Bank, N.A.
(f)             "Material Adverse Effect" means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, prospects or results of operations of the Company.
(g)           "Person" means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
(h)           "Purchase Price" means $0.75 per Unit.
(i)            "Securities" means the Units, Shares, Warrants and Warrant
Shares.
(j)           "Securities Act" means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
(k)           "Transaction Documents" means this Agreement and the Warrant.
(l)            "Warrant Shares" means the shares of Common Stock issuable upon
exercise of the Warrants.
2.           Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser that, except as set forth on the
Disclosure Schedule attached as Exhibit B to this Agreement, which exceptions
shall be deemed to be part of the representations and warranties made hereunder,
the following representations are true and complete as of the date of the
Closing, except as otherwise indicated.  The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
Sections contained in this Section 2, and the disclosures in any section or
Section of the Disclosure Schedule shall qualify other sections and Sections in
this Section 2 only to the extent it is readily apparent from a reading of the
disclosure that such disclosure is applicable to such other sections and
Sections. For purposes of these representations and warranties (other than those
in Sections 2.2, 2.3, 2.4, 2.5(a), and 2.6), the term the "Company" shall
include any subsidiaries of the Company, unless otherwise noted herein.


2.1           Organization, Good Standing, Corporate Power and Qualification.
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.


2.2           Capitalization. The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock and 25,000,000] shares of Series
A Preferred Stock. The Company has no authority to issue any other capital
stock.  There are 9,508,540 shares of Common Stock and  [24,352,242] shares of
Series A Preferred Stock issued and outstanding, and such shares are duly
authorized, validly issued, fully paid and nonassessable.  Except as disclosed
in Section 2.2 of the Disclosure Schedule, the Company has no outstanding
warrants, stock options, rights or commitments to issue Common Stock or other
securities of the Company, and there are no outstanding securities convertible
or exercisable into or exchangeable for Common Stock or other securities of the
Company. All of the issued and outstanding securities were issued in compliance
with applicable federal and state securities laws.


Exhibit 10.2 Securities Purchase Agreement -- Page 3

--------------------------------------------------------------------------------







2.3           Subsidiaries.  Except as set forth on Section 2.3 of the
Disclosure Schedule, the Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity.  The
Company is not a participant in any joint venture, partnership or similar
arrangement.
2.4           Authorization. All corporate action required to be taken by the
Company's Board of Directors and stockholders in order to authorize the Company
to enter into the Agreement, and to issue the Units, the Shares and the Warrants
at the Closing and to issue the Warrant Shares upon exercise of the Warrants in
accordance with their terms and payment of the exercise price therefor has been
taken or will be taken prior to the Closing.  All action on the part of the
officers of the Company necessary for the execution and delivery of the
Transaction Documents, the performance of all obligations of the Company under
the Transaction Documents to be performed as of the Closing, and the issuance
and delivery of the Shares and Warrants has been taken or will be taken prior to
the Closing.  The Agreement, when executed and delivered by the Company, shall
constitute valid and legally binding obligations of the Company, enforceable
against the Company in accordance with their respective terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors' rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.
2.5           Valid Issuance of Securities; No Bad Actors.
(a)           The Units, Shares and Warrants, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Agreement, applicable
state and federal securities laws and liens or encumbrances created by or
imposed by a Purchaser.  Assuming the accuracy of the representations of the
Purchasers in Section 3 of this Agreement and subject to the filings described
in Section 2.6(ii) below, the Units, Shares and Warrants will be issued in
compliance with all applicable federal and state securities laws.  Based in part
upon the representations of the Purchasers in Section 3 of this Agreement, and
subject to Section 2.6 below, the Warrant Shares have been duly reserved for
issuance, and upon issuance in accordance with the terms of the Warrants and
payment of the exercise price therefor, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under the Agreement, applicable federal and state securities laws and
liens or encumbrances created by or imposed by a Purchaser.
(b)           None of the Company, any of its predecessors, any affiliated
issuer, any director, executive officer, other officer of the Company
participating in the Offering hereunder, or, to the Company's knowledge, any
beneficial owner (as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) of 20% or more of the
Company's outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act (a "Disqualification Event"),
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). The
Company has exercised reasonable care to determine whether any Issuer Covered
Person is subject to a Disqualification Event.
2.6           Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D and applicable state securities laws, which
have been made or will be made in a timely manner.


Exhibit 10.2 Securities Purchase Agreement -- Page 4

--------------------------------------------------------------------------------





2.7           Litigation. There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to the Company's
knowledge, currently threatened (i) against the Company or any officer, or
director of the Company arising out of their employment or board relationship
with the Company; (ii) that questions the validity of the Transaction Documents
or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Documents; or (iii) to the
Company's knowledge, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  Neither the
Company nor, to the Company's knowledge, any of its officers, or directors is a
party or is named as subject to the provisions of any order, writ, injunction,
judgment or decree of any court or government agency or instrumentality (in the
case of officers or directors, such as would affect the Company).  There is no
action, suit, proceeding or investigation by the Company pending or which the
Company intends to initiate.  The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company's employees, their services provided in connection with the
Company's business, any information or techniques allegedly proprietary to any
of their former employers or their obligations under any agreements with prior
employers.
2.8           Intellectual Property. The Company owns or has the right to use
all Intellectual Property (as hereinafter defined) necessary (a) to use,
manufacture, market and distribute the products manufactured, marketed, sold or
licensed, and to provide the services provided, by the Company to other parties
(together, the "Customer Deliverables") and (b) to operate the internal systems
of the Company that are material to its business or operations, including,
without limitation, computer hardware systems, software applications and
embedded systems (the "Internal Systems").  The Intellectual Property owned by
or licensed to the Company and incorporated in or underlying the Customer
Deliverables or the Internal Systems is referred to herein as the "the Company
Intellectual Property").  Each item of the Company Intellectual Property will be
owned or available for use by the Company immediately following the Closing on
substantially identical terms and conditions as it was immediately prior to the
Closing.  The Company has taken all reasonable measures to protect the
proprietary nature of each item of the Company Intellectual Property.  To the
knowledge of the Company, (i) no other person or entity has any rights to any of
the Company Intellectual Property owned by the Company except pursuant to
agreements or licenses entered into by the Company and such person in the
ordinary course, and (ii) no other person or entity is infringing, violating or
misappropriating any of the Company Intellectual Property.  For purposes of this
Agreement, "Intellectual Property" means all patents and patent applications,
copyrights and registrations thereof, computer software, data and documentation,
trade secrets and confidential business information, whether patentable or
unpatentable and whether or not reduced to practice, know-how, manufacturing and
production processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information, trademarks, service marks, trade names, domain names and
applications and registrations therefor, and other proprietary rights relating
to any of the foregoing.
2.9           Compliance with Other Instruments. The Company is not in violation
or default, and the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby will not
cause a violation or default, (i) of any provisions of the Company's Certificate
of Incorporation, as amended (the "Certificate of Incorporation"), or the
Company's Bylaws, (ii) of any instrument, judgment, order, writ or decree, (iii)
under any note, indenture or mortgage, (iv) under any lease, agreement, contract
or purchase order to which it is a party or by which it is bound that is
required to be listed on the Disclosure Schedule, or (v) to the Company's
knowledge, of any provision of federal or state statute, rule or regulation
applicable to the Company, the violation of which would have a Material Adverse
Effect.  The execution, delivery and performance of the Transaction Documents
and the consummation of the transactions contemplated by the Transaction
Documents will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (1)
a default under any such provision, instrument, judgment, order, writ, decree,
contract or agreement or (2) an event which results in the creation of any lien,
charge or encumbrance upon any assets of the Company or the suspension,
revocation, forfeiture, or nonrenewal of any material permit or license
applicable to the Company.


Exhibit 10.2 Securities Purchase Agreement -- Page 5

--------------------------------------------------------------------------------







2.10           Agreements; Actions; Solvency.


(a)           Except for the Transaction Documents and as disclosed on Section
2.10(a) of the Disclosure Schedules, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in excess of $100,000, (ii) the license of any
patent, copyright, trademark, trade secret or other proprietary right to or from
the Company, (iii) the grant of rights to manufacture, produce, assemble,
license, market, or sell its products to any other Person that limit the
Company's exclusive right to develop, manufacture, assemble, distribute, market
or sell its products, or (iv) indemnification by the Company with respect to
infringements of proprietary rights.
(b)           Except as disclosed on Section 2.10(b) of the Disclosure
Schedules, the Company has not (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to any class or series of its
capital stock, (ii) incurred any indebtedness for money borrowed or incurred any
other liabilities individually in excess of $10,000 or in excess of $25,000 in
the aggregate, (iii) made any loans or advances to any Person, other than
ordinary advances for travel expenses, or (iv) sold, exchanged or otherwise
disposed of any of its assets or rights, other than the sale of its inventory in
the ordinary course of business.  For the purposes of (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such Section.
(c)           The Company is not a guarantor or indemnitor of any indebtedness
of any other Person.
(d)           Based on the consolidated financial condition of the Company as of
the applicable Closing Date, after giving effect to the receipt by the Company
of the proceeds from the sale of the Units hereunder, (i) the fair saleable
value of the Company's assets exceeds the amount that will be required to be
paid on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, consolidated and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
2.11           Certain Transactions.


(a)           Other than (i) standard employee benefits generally made available
to all employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, (iii) the purchase of shares of the
Company's capital stock and the issuance of options to purchase shares of the
Company's Common Stock or (iv) as set forth in the Merger Agreement, in each
instance, approved in the written minutes of the Board of Directors, there are
no agreements, understandings or proposed transactions between the Company and
any of its officers, directors, consultants or employees, or any Affiliate
thereof.
Exhibit 10.2 Securities Purchase Agreement -- Page 6

--------------------------------------------------------------------------------







(b)           The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children
except as noted in 2.11, or to any Affiliate of any of the foregoing, other than
in connection with expenses or advances of expenses incurred in the ordinary
course of business or employee relocation expenses and for other customary
employee benefits made generally available to all employees.  None of the
Company's directors, officers or employees, or any members of their immediate
families, or any Affiliate of the foregoing are, directly or indirectly,
indebted to the Company or, to the Company's knowledge, have any (i) material
commercial, industrial, banking, consulting, legal, accounting, charitable or
familial relationship with any of the Company's customers, suppliers, service
providers, joint venture partners, licensees and competitors, (ii) direct or
indirect ownership interest in any firm or corporation with which the Company is
affiliated or with which the Company has a business relationship, or any firm or
corporation which competes with the Company except that directors, officers,
employees or stockholders of the Company may own stock in (but not exceeding two
percent (2%) of the outstanding capital stock of) publicly traded companies that
may compete with the Company; or (iii) financial interest in any material
contract with the Company.  The Company has the outstanding indebtedness to
noteholders and lenders disclosed in Section 2.11(b) of the Disclosure Schedule.
2.12           Rights of Registration and Voting Rights. Except for the rights
provided to the Purchasers pursuant to Section 6.1 hereto, the Company is not
under any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities.  To the Company's knowledge, no
stockholder of the Company has entered into any agreements with respect to the
voting of capital shares of the Company.
2.13           Property. Except as disclosed on Section 2.13 of the Disclosure
Schedule, the property and assets that the Company owns are free and clear of
all mortgages, deeds of trust, liens, loans and encumbrances, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company's ownership or use of such property or assets. 
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to the Company's knowledge, holds a valid leasehold
interest free of any liens, claims or encumbrances other than those of the
lessors of such property or assets.  The Company does not own any real property.
2.14           Financial Statements.  Attached hereto as Section 2.14 of the
Disclosure Schedules are the Company's audited Consolidated Balance Sheet,
Consolidated Statement of Operations, Consolidated Statement of Changes in
Shareholders' Equity and Consolidated Statement of Cash Flows as of and for the
years ended December 31, 2016 and 2015, and the Company's unaudited Consolidated
Balance Sheet (the "Balance Sheet") as of September 30, 2017 (the "Balance Sheet
Date") and related Statement of Operations, Consolidated Statement of Changes in
Shareholders' Equity and Consolidated Statement of Cash Flows as of and for the
period ended September 30, 2017.  Such financial statements (i) are in
accordance with the books and records of the Company, (ii) present fairly in all
material respects the financial condition of the Company at the dates therein
specified and the results of its operations and changes in financial position
for the periods therein specified and (iii) have been prepared in accordance
with generally accepted accounting principles ("GAAP") applied on a basis
consistent with prior accounting periods.
2.15           Changes.  Since the Balance Sheet Date, except as disclosed in
Section 2.15 of the Disclosure Schedules, the Company has not (a) incurred any
debts, obligations or liabilities, absolute, accrued, contingent or otherwise,
whether due or to become due, except for fees, expenses and liabilities incurred
in connection with the Merger and related transactions and current liabilities
incurred in the usual and ordinary course of business, (b) discharged or
satisfied any Liens other than those securing, or paid any obligation or
liability other than, current liabilities shown on the Balance Sheet and current
liabilities incurred since the Balance Sheet Date, in each case in the usual and
ordinary course of business, (c) mortgaged, pledged or subjected to Lien any of
its assets, tangible or intangible, other than in the usual and ordinary course
of business, (d) sold, transferred or leased any of its assets, except in the
usual and ordinary course of business, (e) cancelled or compromised any debt or
claim, or waived or released any right, of material value, (f) suffered any
physical damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Condition of the Company, or (g) entered
into any transaction other than in the usual and ordinary course of business.


Exhibit 10.2 Securities Purchase Agreement -- Page 7

--------------------------------------------------------------------------------







2.16           Employee Matters.


(a)           To the Company's knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee's
ability to promote the interest of the Company or that would conflict with the
Company's business.  Neither the execution or delivery of the Transaction
Documents, nor the carrying on of the Company's business by the employees of the
Company, nor the conduct of the Company's business as now conducted and as
presently proposed to be conducted, will, to the Company's knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.
(b)           Except as disclosed in Section 2.16(b) of the Disclosure
Schedules, (i) the Company is not delinquent in payments to any of its
employees, consultants, or independent contractors for any wages, salaries,
commissions, bonuses, or other direct compensation for any service performed for
it to the date hereof or amounts required to be reimbursed to such employees,
consultants or independent contractors; (ii) the Company has complied in all
material respects with all applicable state and federal equal employment
opportunity laws and with other laws related to employment, including those
related to wages, hours, worker classification and collective bargaining And
(iii)The Company has withheld and paid to the appropriate governmental entity or
is holding for payment not yet due to such governmental entity all amounts
required to be withheld from employees of the Company and is not liable for any
arrears of wages, taxes, penalties or other sums for failure to comply with any
of the foregoing.
(c)           To the Company's knowledge, no officer of the Company intends to
terminate employment with the Company or is otherwise likely to become
unavailable to continue as an officer of the Company, nor does the Company have
a present intention to terminate employment of any of the foregoing. The
employment of each employee of the Company is terminable at the will of the
Company.  Except as set forth in Section 2.16(c) of the Disclosure Schedule or
as required by law, upon termination of the employment of any such employees, no
severance or other payments will become due.  Except as set forth in Section
2.16(c) of the Disclosure Schedule, the Company has no policy, practice, plan or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.
(d)           The Company has not made any representations regarding equity
incentives to any officer, employee, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company's board of directors.
(e)           Each former employee whose employment was terminated by the
Company has entered into an agreement with the Company providing for the full
release of any claims against the Company or any related party arising out of
such employment.
(f)           Except as disclosed on Section 2.16(f) of the Disclosure Schedule,
the Company has no employment, consulting or similar agreement that obligates
the Company to pay any person for services.


(g)           Section 2.16(g) of the Disclosure Schedule sets forth each
employee benefit plan maintained, established or sponsored by the Company, or
which the Company participates in or contributes to, which is subject to the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").  The
Company has made all required contributions and has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA,  and has complied in all
material respects with all applicable laws for any such employee benefit plan.
Exhibit 10.2 Securities Purchase Agreement -- Page 8

--------------------------------------------------------------------------------







2.17           Tax Returns and Payments. Except as disclosed on Section 2.17 of
the Disclosure Schedule, (i) there are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely paid,
(ii) there are no accrued and unpaid federal, state, country, local or foreign
taxes of the Company which are due, whether or not assessed or disputed, (iii)
there have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency and (iv) the
Company has duly and timely filed all federal, state, county, local and foreign
tax returns required to have been filed by it and there are in effect no waivers
of applicable statutes of limitations with respect to taxes for any year.
2.18           Insurance. The Company and its business and assets are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company is engaged.
2.19            Reserved


2.20           Permits; FDA.


(a)           The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect.  The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.
(b)           Without limiting the generality of Section 2.20(a), as to each
product candidate of the Company subject to the jurisdiction of the U.S. Food
and Drug Administration ("FDA") under the Federal Food, Drug and Cosmetic Act,
as amended, and the regulations thereunder ("FDCA") that is manufactured,
transported or tested by or on behalf of the Company (each such product
candidate, a "Pharmaceutical Product") such Pharmaceutical Product is being
manufactured, transported or tested by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports, except where the failure to
be in compliance would not reasonably be expected to have a Material Adverse
Effect.  There is no pending, completed or, to the Company's knowledge,
threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company, and the Company has not received any notice, warning letter
or other communication from the FDA or any other governmental entity, which (i)
contests the ability of the Company to conduct any of its present or
contemplated activities with respect to any Pharmaceutical Product, (ii)
withdraws its authorization for any Pharmaceutical Product, (iii) imposes a
clinical hold on any clinical investigation by the Company, (iv) enjoins
production at any facility of the Company, (v) enters or proposes to enter into
a consent decree of permanent injunction with the Company, or (vi) otherwise
alleges any violation of any laws, rules or regulations by the Company, and
which, either individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.  The properties, business and operations of the
Company have been and are being conducted in all material respects in accordance
with all applicable laws, rules and regulations of the FDA.
2.21           Corporate Documents.  The Certificate of Incorporation and Bylaws
of the Company are in the form provided to the Purchasers.  The copy of the
minute books of the Company contains minutes of all meetings of directors and
stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.
2.22           Disclosure. No representation or warranty of the Company
contained in this Agreement, as qualified by the Disclosure Schedule, and no
certificate furnished or to be furnished to Purchasers at the Closing contains
any untrue statement of a material fact or, to the Company's knowledge, omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made.


Exhibit 10.2 Securities Purchase Agreement -- Page 9

--------------------------------------------------------------------------------





2.23           Real Property Holding Corporation. The Company is not now and has
never been a "United States real property holding corporation" as defined in the
Code and any applicable regulations promulgated thereunder.  The Company has
filed with the Internal Revenue Service all statements, if any, with its United
States income tax returns which are required under such regulations.
2.24           Environmental and Safety Laws. Except as could not reasonably be
expected to have a Material Adverse Effect to the best of the Company's
knowledge (a) the Company is and has been in compliance with all Environmental
Laws; (b) there has been no release or to the Company's knowledge threatened
release of any pollutant, contaminant or toxic or hazardous material, substance
or waste or petroleum or any fraction thereof (each a "Hazardous Substance"),
on, upon, into or from any site currently or heretofore owned, leased or
otherwise used by the Company; (c) there have been no Hazardous Substances
generated by the Company that have been disposed of or come to rest at any site
that has been included in any published U.S. federal, state or local "superfund"
site list or any other similar list of hazardous or toxic waste sites published
by any governmental authority in the United States; and (d) there are no
underground storage tanks located on, no polychlorinated biphenyls ("PCBs") or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws.  The Company has made available to the
Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies and environmental studies or
assessments.  For purposes of this Section 2.24. "Environmental Laws" means any
law, regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.
2.25           Anti-Bribery and Anti-Corruption.  The Company represents and
warrants that neither it, nor any of its directors, officers, agents,
stockholders or employees acting on behalf of the Company, has taken any action
that will cause the Purchaser or their affiliates to be in breach of any
applicable laws for the prevention of fraud, bribery, corruption, racketeering,
money laundering or terrorism, including but not limited to the U.S. Foreign
Corrupt Practices Act, as amended, the Canadian Corruption of Foreign Officials
Act, as amended, and the U.K. Bribery Act 2010 ("Anti-Corruption Laws"). The
Company agrees that it has not, and covenants that it will not, in connection
with the conduct of its business activities, promise, authorize, ratify or offer
to make, or take any act in furtherance of any payment, contribution, gift,
reimbursement or other transfer of anything of value, or any solicitation,
directly or indirectly: (i) to any individual including government officials; or
(ii) to an intermediary for payment to any individual including government
officials; or (iii) to any political party for the purpose or effect of public
or commercial bribery, acceptance of or acquiescence in extortion, kickbacks or
other unlawful, illegal or improper means.  The Company has not, nor to the
knowledge of the Company, have any of the Company's directors, officers, agents,
stockholders or employees acting on behalf of the company established or
maintained any unrecorded fund or asset for any purpose, or has made any false
or artificial entries on any of its books or records for any reason.
2.26           Investment Company Act. The Company is not, and after the receipt
and application of the proceeds of the financing contemplated by this Agreement
will not be, an "investment company" as defined in the Investment Company Act of
1940, as amended.
2.27           Acknowledgment Regarding Purchasers' Purchase of Units.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm's length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers' purchase of the Securities.  The Company
further represents to each Purchaser that the Company's decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.


Exhibit 10.2 Securities Purchase Agreement -- Page 10

--------------------------------------------------------------------------------





2.28           Private Placement. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Units by the Company to
the Purchasers as contemplated hereby.
2.29           No Integrated Offering. Assuming the accuracy of the Purchasers'
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Units to be integrated with prior offerings by the Company for
purposes of the Securities Act which would require the registration of any such
securities under the Securities Act.
2.30           Foreign Corrupt Practices.  Neither the Company nor to the
Knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
2.31           No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company's
ability to perform any of its obligations under any of the Transaction
Documents.


3.           Representations and Warranties of the Purchasers.


Each Purchaser hereby represents and warrants to the Company, severally and not
jointly, that:


3.1           Authorization. The Purchaser has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Purchaser, will constitute valid and legally binding obligations of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors' rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.
3.2           Purchase Entirely for Own Account. This Agreement is made with the
Purchaser in reliance upon the Purchaser's representation to the Company, which
by the Purchaser's execution of this Agreement, the Purchaser hereby confirms,
that the Units to be acquired by the Purchaser will be acquired for investment
for the Purchaser's own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Units.  The Purchaser has not been formed for the specific purpose of acquiring
the Units.
3.3           Disclosure of Information. The Purchaser has had an opportunity to
discuss the Company's business, management, financial affairs and the terms and
conditions of the offering of the Units with the Company's management and has
had an opportunity to review the Company's facilities.  The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.


Exhibit 10.2 Securities Purchase Agreement -- Page 11

--------------------------------------------------------------------------------





3.4           Restricted Securities. The Purchaser understands that the Units
(including the components thereof) have not been registered under the Securities
Act, by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser's representations as
expressed herein.  The Purchaser understands that the Units (including the
components thereof) are "restricted securities" under applicable U.S. federal
and state securities laws and that, pursuant to these laws, the Purchaser must
hold the Units (including the components thereof) indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Units (including the components thereof), and on
requirements relating to the Company which are outside of the Purchaser's
control, and which the Company is under no obligation and may not be able to
satisfy.
3.5           Information Provided by Placement Agent. The Purchaser
acknowledges and agrees that neither the Placement Agent nor any Affiliate of
the Placement Agent has provided such Purchaser with any information or advice
with respect to the Securities nor is such information or advice necessary or
desired.  Neither the Placement Agent nor any Affiliate has made or makes any
representation as to the Company or the Parent or the quality of the Securities,
Parent Common Stock and Parent Warrants and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
and Parent which such Purchaser agrees need not be provided to it.  In
connection with the issuance of the Securities to such Purchaser, neither the
Placement Agent nor any of its Affiliates has acted as a financial advisor or
fiduciary to such Purchaser.
3.6           Legends. The Purchaser understands that the Securities and any
securities issued in respect of or exchange for the Securities, may be notated
with one or all of the following legends:


(a)           "THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933."
(b)           Any legend set forth in, or required by, the other Transaction
Documents.
(c)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the Securities represented by the
certificate, instrument, or book entry so legended.


3.7           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D.
3.8           No General Solicitation. Neither the Purchaser, nor to its
knowledge, any of its officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including, through a broker or
finder (a) engaged in any general solicitation, or (b) published any
advertisement in connection with the offer and sale of the Units.
3.9           Exculpation Among Purchasers. The Purchaser acknowledges that it
is not relying upon any Person, other than the Company and its officers and
directors, in making its investment or decision to invest in the Company. The
Purchaser agrees that neither any Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore taken or
omitted to be taken by any of them in connection with the purchase of the Units.


Exhibit 10.2 Securities Purchase Agreement -- Page 12

--------------------------------------------------------------------------------





3.10           Residence. If the Purchaser is an individual, then the Purchaser
resides in the state or province identified in the address of the Purchaser set
forth on such Purchaser's signature page; if the Purchaser is a partnership,
corporation, limited liability company or other entity, then the office or
offices of the Purchaser in which its principal place of business is identified
in the address or addresses of the Purchaser set forth on such Purchaser's
signature page.


4.           Conditions to the Purchasers' Obligations at Closing. The
obligations of each Purchaser to purchase Units at the Closing are subject to
the fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:
4.1           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct in all respects
as of the Closing.


4.2           Performance. The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Closing.
4.3           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
4.4           Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested.   Such documents may include good standing certificates.
4.5           Merger Agreement. The Company shall have delivered to Placement
Agent a fully executed copy of the Merger Agreement, executed by the Company,
Parent, and Acquisition Corp.
4.6           Financial Statements. The Company shall have delivered to
Placement Agent its audited financial statements for the years ended December
31, 2016 and 2015, as well as unaudited, reviewed financial statements for the
nine month period ended September 30, 2017.


5.           Conditions of the Company's Obligations at Closing. The obligations
of the Company to sell Units to any Purchaser at the Closing are subject to the
fulfillment, on or before the Closing, of each of the following conditions,
unless otherwise waived:


5.1           Representations and Warranties. The representations and warranties
of such Purchaser contained in Section 3 shall be true and correct in all
respects as of the Closing.
5.2           Performance. The Purchaser shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by such Purchaser
on or before the Closing.
5.3           Qualifications. All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
State that are required in connection with the lawful issuance and sale of the
Units pursuant to this Agreement shall be obtained and effective as of the
Closing.


6.           Other Agreements of the Parties.


 6.1.           Reverse Merger. The Company shall consummate the Reverse Merger
on or before March 8, 2018.  


Exhibit 10.2 Securities Purchase Agreement -- Page 13

--------------------------------------------------------------------------------







6.2           Registration Rights.  The Company shall cause the Parent to file a
registration statement on Form S-1 with the SEC (the "Registration Statement")
to register the resale by the Purchasers of all shares of Parent Common Stock
issued to the Purchasers in the Reverse Merger and shares of Parent Common Stock
underlying the Parent Warrants issued to the Purchasers in the Reverse Merger
within 90 days of the Closing and to cause such Registration Statement to become
effective within 180 days of the Closing.  


6.3           Indemnification of Purchasers.  The Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a "Purchaser Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser Party, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Purchaser Party's representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser
Party may have with any such stockholder or any violations by such Purchaser
Party of state or federal securities laws or any conduct by such Purchaser Party
which constitutes fraud, gross negligence, willful misconduct or malfeasance). 
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party.  Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.  The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company's prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party's breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 6.3 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred, subject to recoupment if the Purchaser
Party is found to not be entitled to indemnification for such amount(s). The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.
6.4           Reservation of Preferred Stock and Common Stock.  The Company has
reserved and will keep available at all times, free of preemptive rights, a
sufficient number of shares of Preferred Stock and Common Stock for the purpose
of enabling the Company to issue Securities pursuant to this Agreement and the
Warrant.
6.5           Blue Sky Filings. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Units for, sale to the Purchasers at the applicable
Closing under applicable securities or "Blue Sky" laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.


Exhibit 10.2 Securities Purchase Agreement -- Page 14

--------------------------------------------------------------------------------





6.6           No Third Party Beneficiaries. The Placement Agent shall be the
third party beneficiary of the representations and warranties of the Company in
Section 2 and the representations and warranties of the Purchasers in Section 3.
This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in this Section 6.6.


7.           Miscellaneous.


7.1           Termination. This Agreement may be terminated by any Purchaser, as
to such Purchaser's obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before the termination of the Offering Period; provided, however, that no such
termination will affect the right of any party to sue for any breach by any
other party (or parties).  Notwithstanding anything else herein to the contrary,
the Purchaser may terminate this Agreement if the Reverse Merger has not been
consummated on or before January 31, 2018.
7.2           Survival of Warranties.  Unless otherwise set forth in this
Agreement, the representations and warranties of the Company and the Purchasers
contained in or made pursuant to this Agreement shall survive the applicable
Closing Date for one (1) year, except (i) as to any matter as to which a good
faith claim has been submitted in writing to the other party describing the
claim in reasonable detail before such date, (ii) as to any matter which is
based successfully upon fraud with respect to which the cause of action shall
expire only upon expiration of the applicable statute of limitations, and (iii)
those representations and warranties set forth in Section 2.17 (Tax Returns and
Payments), which shall survive until the expiration of the applicable statute of
limitations.
7.3           Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
7.4           Governing Law. This Agreement shall be governed by the internal
law of the State of New York.
7.5           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
7.6           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
7.7           Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient's next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt.  All communications shall be sent to the
respective parties at their address as set forth on the signature page or
Exhibit A, or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this Section
7.7. 


Exhibit 10.2 Securities Purchase Agreement -- Page 15

--------------------------------------------------------------------------------





7.8           No Finder's Fees. Each party represents that it neither is nor
will be obligated for any finder's fee or commission in connection with this
transaction except as set forth in Section 7.8 of the Disclosure Schedules. 
Each Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder's or
broker's fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which each Purchaser
or any of its officers, employees or representatives is responsible.  The
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder's or broker's fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
7.9           Attorneys' Fees. If any action at law or in equity (including,
arbitration) is necessary to enforce or interpret the terms of any of the
Transaction Documents, the prevailing party shall be entitled to reasonable
attorneys' fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
7.10           Amendments and Waivers. Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the holders of at least a majority of the then-outstanding Securities, or for an
amendment, termination or waiver effected prior to the Closing, Purchasers
obligated to purchase a majority of the Units to be issued at the Closing.  Any
amendment or waiver effected in accordance with this Section 7.10 shall be
binding upon the Purchasers and each transferee of the Securities, each future
holder of all such Securities, and the Company.
7.11           Severability. The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
7.12           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring.  Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
7.13           Entire Agreement. This Agreement (including the Exhibits hereto),
and the other Transaction Documents constitute the full and entire understanding
and agreement between the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties are expressly canceled.
7.14           Dispute Resolution. The parties (a) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
the state courts of New York or the United States District Court for the
Southern District of New York, and (c) hereby waive, and agree not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.


Exhibit 10.2 Securities Purchase Agreement -- Page 16

--------------------------------------------------------------------------------





7.15           WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER
HEREOF OR THEREOF.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH
OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS.  EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. Each party will bear its own costs in respect of any
disputes arising under this Agreement. Each of the parties to this Agreement
consents to personal jurisdiction for any equitable action sought in the U.S.
District Court for the Northern District of California or any court of the
Commonwealth of Massachusetts having subject matter jurisdiction.
7.16           No Commitment for Additional Financing. The Company acknowledges
and agrees that no Purchaser has made any representation, undertaking,
commitment or agreement to provide or assist the Company in obtaining any
financing, investment or other assistance, other than the purchase of the Units
as set forth herein and subject to the conditions set forth herein.  In
addition, the Company acknowledges and agrees that (i) no statements, whether
written or oral, made by any Purchaser or its representatives on or after the
date of this Agreement shall create an obligation, commitment or agreement to
provide or assist the Company in obtaining any financing or investment, (ii) the
Company shall not rely on any such statement by any Purchaser or its
representatives, and (iii) an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment may only be created
by a written agreement, signed by such Purchaser and the Company, setting forth
the terms and conditions of such financing or investment and stating that the
parties intend for such writing to be a binding obligation or agreement.  Each
Purchaser shall have the right, in its sole and absolute discretion, to refuse
or decline to participate in any other financing of or investment in the
Company, and shall have no obligation to assist or cooperate with the Company in
obtaining any financing, investment or other assistance.
7.17           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agree to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.
7.18           Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Agreement or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person or entity under
any law (including, without limitation, any bankruptcy law, state or federal
law, common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.


Exhibit 10.2 Securities Purchase Agreement -- Page 17

--------------------------------------------------------------------------------





7.19           Independent Nature of Purchasers' Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.  SRFK does not represent
any of the Purchasers and only represents the Placement Agent.


[Signature Pages Follow]




Exhibit 10.2 Securities Purchase Agreement -- Page 18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 
COMPANY:
 
By:
   
Name:
   
Title:
   
Address:
CytoBioscience, Inc.
         
Attn:
       
PURCHASERS:
 
The Purchasers executing the Signature Page in the form attached hereto and
delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms of all Transaction Documents.



Exhibit 10.2 Securities Purchase Agreement -- Page 19

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGE TO
CYTOBIOSCIENCE, INC. SECURITIES PURCHASE AGREEMENT


The undersigned, desiring to: (i) enter into the securities purchase agreement,
dated as of _____________, ______ (the "Securities Purchase Agreement"), between
the undersigned, CYTOBIOSCIENCE, INC., a Delaware corporation (the "Company"),
and the other parties thereto, in or substantially in the form furnished to the
undersigned and purchase the units of the Company (the "Units") as set forth
below, hereby agrees to purchase such Units from the Company and further agrees
to join the Securities Purchase Agreement as a party thereto, with all the
rights and privileges appertaining thereto, and to be bound in all respects by
the terms and conditions thereof.  The undersigned specifically acknowledges
having read the representations section in the Securities Purchase Agreement
entitled "Representations and Warranties of the Purchasers," and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as a Purchaser.


The undersigned Purchaser hereby elects to purchase  Units ($_____) under the
Securities Purchase Agreement.


PURCHASER (individual)
 
PURCHASER (entity)
     
Signature
 
Name of Entity
     
Print Name
 
Signature
   
Print Name:
Signature (if Joint Tenants or Tenants in Common)
 
Title:
Address of Principal Residence:
 
Address of Executive Offices:
           
Social Security Number(s):
 
IRS Tax Identification Number:
     
Telephone Number:
 
Telephone Number:
Facsimile Number:
 
Facsimile Number:







Exhibit 10.2 Securities Purchase Agreement -- Page 20

--------------------------------------------------------------------------------


EXHIBIT A
AGREEMENT OF MERGER AND PLAN OF REORGANIZATION
 
 
 
 
 
 
 

 
Exhibit 10.2 Securities Purchase Agreement -- Page 21

--------------------------------------------------------------------------------

 

 
EXHIBIT B
DISCLOSURE SCHEDULE


 
 
 

 


Exhibit 10.2 Securities Purchase Agreement -- Page 22

--------------------------------------------------------------------------------

 
 

 
EXHIBIT C
FORM OF PARENT WARRANT


 
 
 
 
 

 









Exhibit 10.2 Securities Purchase Agreement -- Page 23

--------------------------------------------------------------------------------